DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
As discussed in the previous Office action, Applicants elected without traverse the species of a non-polar extract (claim 1), a viral infection of the respiratory tract (claim 3), an extract of plant parts of Petasites hybridus (claim 10), the second component in the therapeutic composition of a licorice root extract (claim 18), oral administration (claim 19) and a tablet dosage form (claim 20).  Applicants did not indicate explicitly whether their election was with or without traverse.  Because Applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 12 and 15-17 have been amended.  No claims have been added.  Claim 21 has been canceled.  Claims 4, 11 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions (non-elected species), there being no allowable generic or linking claim.  Claims 1-3, 5-10, 12 and 14-20 are examined on the merits herewith.  
Claim Rejections - 35 USC § 112, (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

In view of Applicants’ amendments to the claims, the rejections in the previous Office action have been modified to mirror the amended claim set.  The rejection of amended claim 12 has been withdrawn.  
Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 15-17 are vague and indefinite, because they recite that the Petasites extract comprises a certain amount of the Petasites extract solids in mg, e.g., 5-600 mg in claim 15.  But, as discussed in the previous Office acton, it cannot be determined in what volume or in what total weight of the extract/extract composition this amount occurs.  A certain amount of mg in isolation is meaningless and indefinite.  What is the concentration of the extract solids in each claim, or what percentage of the total weight is the extract solids in each claim?  Clarification and appropriate correction are required.
In their Response, Applicants assert that the claim amendments overcome the rejections.  This is true for claim 12, but not for claims 15-17, as discussed above.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 1, 3, 10, 12, 14, 18, 19 and 20 are again rejected under 35 U.S.C. 103 as being unpatentable over Vogl et al. (“Ethnopharmacological in vitro studies on Austria’s folk medicine- An unexplored lore in vitro anti-inflammatory activities of 71 Austrian traditional herbal drugs,” Journal of Ethnopharmacology 149:750-771, 2013).  Vogl et al. disclose that tea made from Petasites hybridus (an aqueous extract of the leaves) or a preparation made from a cold ethanol extract of the leaves of Petasites hybridus has been used to treat infections, fever, flu (which is a respiratory tract viral infection by the influenza virus) and colds (most colds are viral (adenoviral) respiratory tract infections).  See p. 752, Table 1.  The mode of action is that these extracts are inhibitors of pro-inflammatory cytokines (such as IL-8 and E-selectin).  These extracts also inhibit COX-2 and LPS (lipopolysaccharide).  See p. 758 (Table 2) and pp. 764-765, Section 3.1.22.  In view of these teachings, it would have been obvious to the artisan of ordinary skill at the time that the invention was filed to prepare a polar (aqueous or ethanol) extract of the leaves of Petasites hybridus, to prepare this extract in the form of a tea, and to administer a therapeutically effective amount of this tea to a subject or person in need thereof to treat a viral respiratory tract infection.  See claims 1, 3, 10, 12, 19 (the tea is administered orally) and 20.
Regarding claim 14, the water used to make the tea is physiologically acceptable excipient.
Regarding claim 18 (part VIII), the P. hybridus leaves that are extracted comprise natural taste agents.
In view of the foregoing, a holding of obviousness is required.  
Applicants assert the claimed invention is not obvious, because the VOLKSMED database discussed by Vogl et al. contains a large number of citations of scientific literature, because Vogl et al. performed cell-based in vitro assays to study the anti-inflammatory activities of the herbal extracts in the database (activities of inhibition of pro-inflammatory cytokines) and 
In reply, the number of scientific articles cited in the VOLKSMED database has no bearing on the patentability of the instant claims.  Rather, the scientific articles acknowledge the traditional medicine that has preceded them.  As for the in vitro experiments to study the activities of the plant extracts against pro-inflammatory cytokines, Vogl et al. appear to have used standard cell-based in vitro models, models that use various HEK293 or HUVEC cells.  The experiments of Vogl et al. appear to be perfectly respectable.  Again, the rejection is that it was known at the time of the instant invention that extracts (aqueous or ethanol extracts) of Petasites hybridus were known to treat viral infections, more specifically, to treat colds, flu and fever.  This knowledge is part of Austrian traditional medicine.  As for the scientific studies of plants used in traditional medicine being in the early studies, here as well, this stage of the scientific studies has no bearing on the patentability of the instant claims.  Vogl et al. note that traditional herbal medicine, used for centuries, has fallen out of use in Europe, but not in China or India, and that its potential is for providing medicines that are new, relative to what is used in Europe today, and non-toxic.  See Conclusion, pp. 768-769.  But, again, the claimed invention is obvious in view of the teachings of the reference.  The rejection is maintained.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vogl et al. (“Ethnopharmacological in vitro studies on Austria’s folk medicine- An unexplored lore in vitro anti-inflammatory activities of 71 Austrian traditional herbal drugs,” Journal of Ethnopharmacology 149:750-771, 2013), in view of Wildi et al. (“Quantitative analysis of petasin and pyrrolizidine alkaloids in leaves and rhizomes of in situ grown Petasites hybridus plants,” Planta Medica 64:264-267, 1998).  The teachings of Vogl et al. are discussed above.  Vogl et al. do not disclose the amount of pyrrolizidine alkaloids in the leaves of P. hybridus or how much of these compounds is present in the tea that is made from the leaves of this plant.  
Wildi et al. disclose that the leaves of P. hybridus contain very little of these compounds, Petasites plants or plant parts are considered not to be substantially free of pyrrolizidine alkaloids, or below which the Petasites plants or plant parts are considered to be substantially free of pyrrolizidine alkaloids.  As a result, this claim does not distinguish the invention over the prior art.  A holding of obviousness is required.  
In their Response, Applicants have not argued claim 7 separately from claim 1.  Because claim 1 remains rejected, claim 7 remains rejected.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-10, 12 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,517,912 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to the same invention, a method of treating a viral infection in a mammal in need thereof, by administering to the mammal a therapeutically effective amount of a composition comprising a Petasites extract.  The instant claims are broader than the patented claims, because the instant claims recite that the extract can be a polar or a non-polar extract of Petasites spp.  The patented claims recite that the extract is one made by extraction with liquid carbon dioxide.  But instant claim 8 recites that the extract is one made by carbon dioxide extraction.  The types of viral infections treated, the species of Petasites used and the dosage forms are the same in each claim set.  The difference in claim scope does not create two separate inventions.  Therefore, these inventions are not patentably distinct.  
In their Response, Applicants assert that they have filed the Terminal Disclaimer (TD) required above.  No TD was filed; the rejection is maintained.  

Petasites extract to treat a viral infection, in claim 1, is free of the prior art.
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655     
2021-10-19